NO. 12-15-00037-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                 §      APPEAL FROM THE 402ND


IN THE INTEREST OF A. B., CHILD                  §      JUDICIAL DISTRICT COURT


                                                 §      WOOD COUNTY, TEXAS


                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed because Appellant B.B. has failed to comply with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, B.B.’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e.,
March 4, 2015. See TEX. R. APP. P. 32.1. Because B.B. did not file his docketing statement at
that time, this court requested by letter dated March 6, 2015, that he file his docketing statement
within ten days if he had not already done so. B.B. did not file the docketing statement as
requested. On March 23, 2015, the court notified B.B. that the appeal would be dismissed on or
before April 2, 2015 unless he filed the required docketing statement. See TEX. R. APP. P. 32.1.
       Moreover, B.B. was notified by letter dated February 13, 2015, that his brief would be
due on or before March 16, 2015. When B.B. failed to file his brief by the due date, this court,
by letter dated March 23, 2015, notified B.B. that the brief was past due. The notice warned that
if no motion for extension of time to file the brief was received by April 2, 2015, the appeal
would be dismissed for want of prosecution under Texas Rule of Appellate Procedure 42.3(b).
       The April 2 deadline has passed, and B.B. has not complied with the court’s requests for
the docketing statement and the motion for extension of time to file his appellate brief. Because
B.B. has failed, after notice, to comply with Rules 32.1 and 38.6(d), the appeal filed by B.B. is
dismissed. See TEX. R. APP. P. 42.3(b), (c). The appeal filed by A.B. under the same
appellate cause number is not affected by this dismissal.
Opinion delivered April 15, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                    COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                             APRIL 15, 2015


                                          NO. 12-15-00037-CV


                             IN THE INTEREST OF A. B., A CHILD


                                 Appeal from the 402nd District Court
                            of Wood County, Texas (Tr.Ct.No. 2014-096)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that the appeal filed by B.B. should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this court that in
accordance with TEX. R. APP. P. 32.1, 38.6(d) and 42.3, the appeal filed by B.B. is hereby
dismissed for want of prosecution; and that this decision be certified to the court below for
observance. The appeal filed by A.B. under the same appellate cause number is not affected
by this dismissal.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.